Title: To Benjamin Franklin from Jean de Neufville & fils, 21 October 1779
From: Neufville, Jean de, & fils
To: Franklin, Benjamin



High Honourable SirAmsterdam the 21th. Oct: 1779
May we begg leave to troúble the attention of your Excellency, and ask his assistance for oúr selfs and oúr American frinds, in a misfortúne the last English maill Acquaints ús With: Those are the Circúmstances by extracts oút of a letter from Capn. Moses Grinnell fm. Boston to oúr adress. “On the 17 Sept: I was drove on shore at shetland in a violent gaill of wind, and fell into the hands of a tender laying there, with all my Letters and bills of Exchange”
he says further
“I had many bills that was payable to yoú and some to Mr. Oliver Smith
Mr. James Jarvis
Mr. Thomas Knox”
“All them is in Capn. Hunters hands with the Letters, and I think he will try to gett them pay’d to him, so you will guard against it.”
We are in great hopes none of those bills should yett have appeard, or, if properly endorsed, that at least those to oúr order shall not have been made over to any other or the handwriting should have strúck your Excellencys attention, bútt how this may be, we flatter oúr selfs and tranquillized oúr frinds, as with all morall probability, that those bills none of them Can yett be paÿd, and that then we might prevent it, as they should be falsely endorsed by false handwritings; we wish oúr supposition may prove trúe; and even that they may not have tryed for it; bútt what is a Schotsman and even an Englishman not Capable off? As we have proofs of they not paying ransom bills fr. Vessells duely taken, So may we begg from yoúr Excellency that none of such bills may be payd except they should have passed through our hands, as we have agreed with those frends they may concern. With the Squadron of Comodor Jones every thing goes right and clever as it should do, we have gott a permission to ketch his desertors, bútt we need not enter into particulars as Mr Dumas will Certainly inform Yoúr Excellency aboút them. We have beggd a line from him to Yoúr Excellency fr. Capn. Robbinson, who setts out next week to pay his respects to the Plenipotentiary Minister of his country he hath escaped oút of gale, where he went into to save his Sons from being pressed. One of them is still in prison, and is worthy to be recomanded in Case of exchanging prisoners.
This we dare mention likewise in favoúr of Capn. Moses Grinnell oúr last that now was taken, and likely will be carried into Edenbúrg;
We dare recomand oúr Selfs to the protection of yoúr Excelly and have the honoúr to be with the highest Regard. High Honourable Sir! Your Excellency’s most obedient and most devoted Servants.
John DE Neufville & Son.


P.S. By the way of France, we have received some remittces. in the Letters Mr. David Sears had orderd ús to open in his absence, as he is returnd to Boston; bútt he not being able thús to endorse them, we múst leave it to Yoúr Excellency how we shall proceed there with; we have endorsed the same however to oúr frends Mr. Mallet Le Royer & Mallet fils de Paris, they are endorsed by Mr. Ebenezer Dorr to said Mr. David Sears consisting in


  No. 163.
  dated
  3
  June
  $18.
  No. 530 
  dated 
  1st 
  June
  $ 60


  257. 
  — 
  17 
  —
  24.
  443
  — 
  17
  — 
  60


  28. 
  — 
  1 
  — 
  24.
  453 
  — 
  12 
  fev 
  120


  302 
  — 
  3. 
  — 
  30.
  182
  — 
  17 
  June 
  120


  306.
  — 
  17 
  — 
  30.
  524 
  — 
  1 
  June 
  120


  169. 
  — 
  12
  Feby.
  30.
  
  
  
  
  


  
  
  
  
  
  $636 in all


 
Notation: Neufville John 21. Oct. 1779.
